Citation Nr: 0216533	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  97-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a fracture to the left distal tibia and 
fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, dated in September 1996, which denied the 
veteran's claim of entitlement to a rating in excess of 10 
percent for his post operative left tibia and fibula 
fracture.

The RO increased the rating assigned to the veteran's 
residuals of a fracture of the distal left tibia and fibula 
to 20 percent in a rating decision dated in February 2000.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Accordingly, the increased rating issue 
remains in appellate status.

The Board remanded the issue that is the subject of this 
decision in October 2000.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The veteran sustained a fracture of the distal tibia and 
fibula during service; he underwent surgery to reset the 
malunion of the tibia and place a metal plate along the left 
tibia just above the ankle at that time; his service-
connected residuals of a fracture to the left distal tibia 
and fibula are currently manifested by arthritis with  pain 
and limitation of motion of the left ankle, along with an 
approximately 1/2 inch leg length shortening; there is no 
ankylosis or more than moderate overall functional limitation 
of the left ankle.
CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for residuals of a fracture to the left distal tibia and 
fibula have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45. 4.59, 
4.71a, Diagnostic Codes 5262, 5271, 5275 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in May 2000 and 
supplemental statement of the case issued in August 2002.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
For example, pursuant to the Board's remand instructions in 
October 2000, the veteran was scheduled for a VA examination 
in January 2001.  The file also contains reports of earlier 
VA examinations.  Additionally, all known VA outpatient 
treatment reports have been associated with the claims file.  
Moreover, the veteran noted that he had no further evidence 
to submit in statements dated in December 2000 and August 
2002.  As such, the veteran was kept apprised of what he must 
show to prevail in his claim, and he has generally been 
informed as to what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  




Relevant law and regulations

Disability ratings- in general

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

Factual background

The veteran was on active duty from January 1954 to January 
1957, and he originally injured his left lower leg during 
that time when he was struck by a motorcycle.  His distal 
left tibia and fibula were fractured.  One month after the 
injury, he underwent surgery to reset the malunion of the 
tibia and place a metal plate with six screws along the left 
tibia just above the ankle.  The veteran has submitted 
several sets of photographs, including copies of an X-ray 
examination showing the metal plate and screws in his left 
tibia.

The veteran's VA treatment records dating from 1990 have been 
associated with the claims folder.  The treatment records 
show complaints of pain in the veteran's left leg and low 
back throughout 1995 and 1996.  These are generally 
associated with diagnoses associated with low back pain with 
sciatica and radiculopathy.  He was diagnosed with minimal 
compression fracture in a lumbar vertebra and osteoarthritis 
in the lumbosacral spine.  He was followed in the low back 
pain clinic in 1996.

In March 1995, the veteran was seen for treatment in 
orthopedics.  X-ray examination reportedly showed a well-
healed fracture with a stable plate.  He was noted to 
complain of vague pain in the left leg with increased 
varicosities.  His ankle and knee had good range of motion.  
He had minimal tenderness over the plate.  He had moderate 
tenderness medially away from the plate.  He was referred to 
vascular surgery and subsequently underwent a saphenous vein 
stripping procedure due to the varicosities.

The veteran submitted a statement in April 1995.  He reported 
that he had pain and stiffness in his left leg.  He also 
indicated that he had gone to the VA in 1991 and received 
stockings for varicose veins, which did not relieve his 
symptoms, and that he eventually underwent surgery.

The veteran underwent a VA examination in May 1996.  He 
reported having his saphenous vein removed in the left leg a 
year earlier because of varicosities.  The veteran walked 
with an antalgic gait on the left.  He seemed to walk with a 
little stiffness in the knee.  He could heel and toe walk.  
He had a four and one quarter inch scar on the medial aspect 
of the left upper calf.  When the veteran stood his pelvis 
seemed to be leveled.  He had an excellent range of motion in 
both hips and both knees.  There was minimal crepitation 
behind both knee caps on flexion and extension.  His left 
ankle jerk was elicited only by reinforcement.  His leg 
lengths were noted to be equal.  The veteran could dorsiflex 
his right ankle twelve degrees but had zero dorsiflexion on 
the left.  He could plantar flex the right ankle to 168 
degrees, but the left to only 152.  There was normal subtalar 
motion combined laterally.  The veteran's knees were stable 
in the AP and medial lateral planes.  There was no capsular 
thickening or synovial effusion.  The AP and lateral X-ray 
examination of the left ankle appeared normal except for a 
little bit of narrowing of the ankle joint posteriorly on the 
lateral view.  AP and lateral X-ray examination of the left 
knee appeared normal except for a little bit of scalloping on 
the articular surface of the left patella.  AP and lateral X-
ray examination of the left leg below the knee showed a 
healed fracture of the middle third with a plate and six 
screws applied to the anterior-lateral surface of the tibia.  
The diagnoses were healed fracture of the left tibia with 
indwelling plates and screws, and mild chondromalacia of the 
patella and mild degenerative arthritis at the left ankle.

A February 1997 private Neurology Clinic treatment note has 
been submitted.  The examiner noted that the left leg 
fracture had resulted in a chronic disability of left lower 
leg pain as well as walking difficulty.  The veteran had 
managed to walk without help.  The veteran was noted to have 
pain radiating from his low back on the left side into his 
left leg.  He complained of pain in addition to a numb 
feeling on the lateral aspect of the leg.

Physical examination showed normal gait with heel and toe.  
He could still balance on either leg.  He could squat down 
and get up without any difficulty, and Romberg was negative.  
His back showed arthritic changes.  Examination of the lower 
extremities revealed knee reflex to be 1+ symmetrical, ankle 
1+ symmetrical and downgoing Babinski's bilaterally.  
Vibration was "impaired" on the left leg, but had a 
functional basis with a cut off line across the groin.  
Pinprick test also showed a circumscribed decrease all around 
the left leg, in the front and in the back.  There was no 
wasting fasciculations noted in the left leg.  Peripheral 
nerves were not thickened.  Sacral sensations were normal.  
The Tinel's sign was negative in the tarsal tunnel.  The 
impressions were left lower extremity persistent neurological 
symptoms without active evidence of root disease.  
Additionally, functional overlay to the type of sensory loss 
described on the left leg was said to be non-anatomic.  The 
examiner finally noted rule-out tarsal tunnel syndrome, left, 
with previous ankle injury.

The veteran testified at a hearing in March 1997.  He 
reported that his left leg had been weak since the accident.  
It was now sore more than it had been in the past.  He 
reported that he had sought treatment for his leg in the 
1960's from his family doctor, but that practice had closed.  
He reported that he had never been given a lift or insert to 
wear in his shoes.

April 1998 VA podiatry notes complaints of chronic pain in 
the left foot and leg.  His foot pain was steadily worsening 
and was interfering with all walking.  The veteran complained 
of intense pain when arising after sitting down for 20 to 30 
minutes.  The pain extended from the ball of the left foot to 
the thigh.  His left MTP (metatarsalphalangeal) joint was 
very tender plantarly without erythema, edema, or increased 
temperature.  His gait was antalgic with guarding of the left 
forefoot.  His stance had a slight tilt to the left with his 
left midfoot inverted.  The diagnoses were metatarsalgia of 
the left forefoot, residuals of traumatic injuries with 
possible traumatic arthritis of the left lower extremity, pes 
cavus, and peripheral sensory neuropathy.

In July 1998, podiatry treatment notes record a diagnosis of 
pes planus.  Treatment notes in October 1998, report findings 
of the veteran's left leg shorter than the right by 1/2 inch.  
Compensation for the shortage caused the left leg and foot to 
supinate excessively.  These findings continued in January 
1999.  At each of these podiatry appointments, the veteran's 
shoes were fitted with wedges and flares to prevent excessive 
lateral sole wear.

Orthopedic treatment notes dated in March 2000 reveal that X-
ray examination showed a healed distal tibia fracture with a 
plate, well maintained ankle mortises, and some mild subtalar 
degenerative joint disease.

Podiatry treatment notes dated in April 2000 show the veteran 
reported decreased back pain and less tendency to sprain his 
ankle since his receipt of special footgear.  He had been 
given custom made arch supports fitted into extra depth 
orthopedic shoes.  These provided a 3/8 inch heel lift and a 
1/2 inch lateral sole flare in the left shoe.  He had 
tenderness of the left ankle on the lateral aspect.

The veteran was examined in January 2001.  He reported that 
he had not worked in over five years because of pain from his 
leg and back.  He had been working in maintenance before 
retiring.  His main problems were now daily pain in his low 
back.  The veteran stated that 50 percent of his pain was in 
his back and 50 percent shot down his left leg.

With regard to his left leg and ankle, the veteran was noted 
to wear a shoe lift as well as orthosis, which apparently 
gave him some relief initially, but after wearing them, the 
relief diminished.  His shoes showed a lateral wear on soles.  
He said that he did not really have flare-ups, it being a 
continuous problem.

On physical examination, the veteran was noted to have good 
balance and walk with a non-antalgic gait.  He had a faint 
healed surgical scar in the anterior tibia.  He had 1/2 cm of 
calf atrophy on the left compared to the right.  He had 0 to 
125 degrees of knee motion, equal symmetrically.  His ankle 
motion was 10 degrees of dorsiflexion and 45 degrees plantar 
flexion on the left.  He had pain with manipulation of his 
ankle for evaluation of the range of motion.  There was no 
effusion of the ankle.  

The veteran showed approximately 5 degrees of internal 
rotation deformity of the left tibia when compared to the 
right.  He had 1/2 cm of shortening of the left lower extremity 
compared to the right when measured from the anterior 
superior iliac spine to the tip of the medial malleolus.  X-
ray examination revealed a healed tibia fracture with a 
lateral plate and six screws intact.  There was mild 
narrowing of his tibiotalar joint space with medial and 
lateral osteophytes present over the medial talus and the tip 
of the lateral malleolus.  There was mild decreased joint 
space of the midfoot and an anterior calcaneal spur was 
noted.

The examiner's impressions were of a healed tibia fracture of 
the left lower extremity with a 1 cm leg length discrepancy 
with the left 1 cm shorter than the right.  The examiner 
noted that with regard to pain, the veteran's mild ankle and 
midfoot arthritis was likely secondary to his slight leg 
length discrepancy and rotational differences secondary to 
his tibia fracture.  He did not think that the fracture had 
caused the veteran's left leg numbness and global pain of his 
entire left leg.  

Analysis

The veteran is presently rated at 20 percent under Diagnostic 
Code 5262 for residuals of a fracture of the distal left 
tibia and fibula or a left ankle disability.  He contends 
that the severity of his condition warrants a higher rating.  
The Board has reviewed the evidence of record and, for the 
reasons discussed below, finds no basis for an increased 
rating.  

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, a 20 percent rating is warranted for moderate knee or 
ankle disability.  A 30 percent evaluation applies for 
malunion of the tibia and fibula, with marked knee or ankle 
disability.  Finally, a 40 percent evaluation applies for 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  
The medical evidence of record fails to establish the 
criteria for a higher rating under Diagnostic Code 5262.  
Physical examinations in recent years do not support a 
finding that the veteran has marked ankle disability or any 
appreciable knee impairment due to the service-connected 
fracture.  The examiner in January 2001 noted that the 
veteran had approximately 5 degrees of internal rotation 
deformity of the left tibia when compared to the right and 
had approximately a 1 cm leg length discrepancy.  The 
examiner further noted that the veteran's left leg numbness 
and global pain in the left leg was not related to the old 
fracture of the distal fibula and tibia.  The veteran 
functionally had good balance and walked with a non-antalgic 
gait.  He had equal knee range of motion and 10 degrees of 
dorsiflexion and 45 degrees plantar flexion on the left.  The 
examiner did note pain on manipulation of the ankle.  This 
examination does show improvement over the previous years 
examinations and podiatry treatment notes.  In May 1996, the 
veteran was noted to have no dorsiflexion of the ankle and 
slightly decreased plantar flexion.  At that time he did walk 
with an antalgic gait on the left and with a little stiffness 
in the knee.  However, private neurology examination in April 
1997 showed minimal disability related to the fracture.

The veteran has been fitted with shoe inserts to adjust his 
gait, but the Board does not find evidence of more than 
moderate ankle disability.  Examiners and treating providers 
have not noted swelling or effusion, and, while there was an 
apparent absence of dorsiflexion of the ankle in May 1996, he 
had only minimal limitation of plantar flexion at that time 
and subsequent examinations have shown range of left ankle 
motion as near normal.  The veteran has a periodic antalgic 
gait but it was noted on several occasions that he ambulated 
without use of assistive devices.  The Board finds that the 
overall evidence supports the assessment that the veteran's 
left ankle disability is moderate in severity.  

The Board notes that there is medical evidence of some leg 
length shortening on the left.  A 10 percent rating is 
warranted where such shortening is 1\1/4\ to 2 inches (3.2 
cms. to 5.1 cms.).  38 C.F.R. § 4.71a Code 5275.  However, 
this rating is not to be combined with other ratings for 
fracture or faulty union in the same extremity.  Id.  In any 
event, the veteran's leg length discrepancy is less than 1 1/4 
inches.  Accordingly, a separate 10 percent rating is not 
warranted.  

The Board has considered whether any alternate Diagnostic 
Code sections may serve as a basis for an increased rating.  
As the medical evidence does not indicate ankylosis, 
Diagnostic Code 5270 is not for application.  Remaining Code 
sections 5271-5274 fail to offer an award in excess of the 
presently assigned 20 percent rating.  Thus, a higher 
evaluation cannot be achieved through the application of an 
alternate Code section in this case.  

The Board has also considered whether the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002) may provide a basis 
for an increased evaluation for the veteran's left ankle 
disability.  The Board notes that the evidence reveals an 
antalgic gait without use of assistive devices, and arthritis 
of the left ankle with limited plantar flexion and pain on 
motion and palpation.  The Board finds that while the above 
evidence demonstrates limitation of function in the veteran's 
left ankle, such limitation have already been contemplated in 
his present rating assignment of 20 percent under Diagnostic 
Code 5262.  Moreover, the current 20 percent rating is the 
maximum evaluation allowed based on limitation of motion of 
the ankle under Code 5271.  There is no basis for a rating in 
excess of the maximum schedular rating, under the provision 
for 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  There is no medical evidence to show that 
pain, flare-ups of pain, weakness fatigue or incoordination 
results in increased overall functional impairment to a 
degree that would support a finding of more than moderate 
overall ankle disability.  As the fracture was in the distal 
or lower tibia and fibula or ankle region, and there is no 
medical evidence of any appreciable knee disability 
associated with the ankle fracture, a rating in excess of 20 
percent is not warranted under Code 5262 on the basis of knee 
impairment.  There is also no evidence of a symptomatic scar. 

The Boar4d also notes that tarsal tunnel syndrome was 
suspected in February 1997 but subsequent evaluations have 
not confirmed any appreciable neurological impairment.
In summation, the veteran sustained a fracture of the distal 
tibia and fibula during service and he underwent surgery 
during that time to reset the malunion of the tibia and place 
a metal plate along the left tibia just above the ankle.  It 
is apparent that his fracture has healed satisfactorily as 
there is no indication upon X-ray examinations of any current 
nonunion or malunion.  While the veteran requires special 
shoe inserts it has been reported that the wear of his shoes 
does not indicate significant gait disturbance and an ankle 
brace is not required.  His service-connected residuals of a 
fracture of the left distal tibia and fibula are currently 
manifested by arthritis with pain and limitation of motion of 
the left ankle, along with an approximately 1/2 inch leg length 
shortening.  There is no ankylosis or more than moderate 
overall functional limitation of the left ankle.  That is, 
the medical evidence reveals a disability picture consistent 
with the veteran's present 20 percent disability evaluation 
under Diagnostic Code 5262.  The evidence does not warrant an 
increased rating under any alternate Code sections or on the 
basis of DeLuca principles. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for residuals of a fracture of 
the left distal tibia and fibula, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Finally, the evidence does not reflect that the veteran's 
left ankle disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation or for total 
disability for individual unemployability.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the left distal tibia and fibula is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

